The Court of Civil Appeals, at the request of the appellee makes the following findings of fact in this cause in addition to the facts set out and found in the opinion of the court, to wit:
(1) On September 30, 1917, the Magnolia Petroleum Company was a subscriber under the Employers' Liability and Workmen's Compensation Law of Texas, and on that date carried a policy of insurance under said law with the American Indemnity Company.
(2) On September 20, 1917, A. P. Dinkins was in the employ of the Magnolia Petroleum Company, and as such employé was covered by said policy of insurance against personal injuries and injuries resulting in death, if sustained in the course of his employment with the Magnolia Petroleum Company.
(3) That on said date, and prior thereto, the Magnolia Petroleum Company had the legal right to insure its employés under the Texas Employers' Liability Law and the American Indemnity Company had the authority to write insurance thereunder and issue policies therefor, and the policy of insurance issued by the American Indemnity Company to the Magnolia Petroleum Company, insuring its employés under said liability law, including A. P. Dinkins, was legal, valid, and in force on September 30, 1917,
(4) The average weekly wages of the said A. P. Dinkins was the sum of $28.75.
(5) Said A. P. Dinkins, deceased, left as his sole and legal beneficiaries his surviving widow, Mrs. A. P. Dinkins, and two minor children, Jack Dinkins and Emma Marie Dinkins.
(6) On September 30, 1917, the Magnolia Petroleum Company employed in its refinery at Beaumont 1,600 persons, and operated three shifts per day, to wit, from 12 at night to 8 in the morning, from 8 in the morning until 4 in the afternoon, and from 4 in the afternoon until 12 at night. A. P. Dinkins was in the shift that worked from 4 in the afternoon until 12 at night, and on that shift 300 persons were involved, 150 going off work and 150 coming on to work at about 12 o'clock at night. About 5 per cent. of the employés of the refinery came to and from their work in automobiles, and quite a number came and went on bicycles and motorcylés. All employes at the refinery were required to enter and leave the refinery at the big entrance gate, where a watchman is stationed to register the employés and let them in and out, to and from the premises. There is only one road leading to said refinery gate or entrance; this road leaves the Beaumont-Port Arthur road at Madison street, and extends along Madison street, Grove street, and Burt avenue to the refinery gate. This road is graded up and paved, and, in addition to regular taxes, the Magnolia Petroleum Company contributed both labor and material at its own expense in the construction of this paved road. This is the only road leading to the refinery which is fit or suitable for automobiles, motorcycles, and bicycles and other vehicles, and is the only road used by the employés of the Magnolia Petroleum Company at said refinery who go to and from their work in automobiles and other vehicles. Frank Ellis was on September 30, 1917, an employé of the Magnolia Petroleum Company, and was on the shift which began work at 12 o'clock that night. A. P. Dinkins had quit work for the day, registered out at the refinery gate, and was going home riding on a motorcycle to secure rest and refreshment, and was traveling on said paved road leading from the refinery gate to the Port Arthur road. Said Frank Ellis was traveling on said road in his automobile to report for work, and while said Dinkins and said Ellis were traveling on said road as aforesaid they accidentally collided, about three-fourths of a mile from the refinery gate, and said A. P. Dinkins was killed as a result of the collision.
Said paved road leading from the refinery gate to the Port Arthur road is about one mile in length, and there are no paved roads *Page 960 
or streets branching out or leaving this road leading to the city of Beaumont or its suburbs between the refinery gate and the Port Arthur road.
The accident in which A. P. Dinkins was injured occurred on one of the public roads of Jefferson county, and occurred about threefourths of a mile from the Magnolia refinery, or the place where Dinkins was employed.